                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



BRIAN CHRISTOPHER LEE,

       Petitioner,                                      Case No. 18-cv-10991
                                                        HON. AVERN COHN


CONNIE HORTON,

       Respondent.
                                            /

ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION (ECF No.16)

                                             I.

       This is a habeas case under 28 U.S.C. § 2254. The case was recently reopened

upon Petitioner’s exhaustion of administrative remedies. (ECF No. 15). In the order

reopening the case, the Court denied Petitioner’s request for expedited review, finding

that the case should proceed in the normal course, including requiring a response to the

petition. See id.

       Before the Court is Petitioner’s motion for reconsideration of the Court’s denial of

expedited review. For the reasons that follow, the motion will be denied.

                                            II.

       Petitioner expresses concern that the Court did not apprehend the strength of his

claims, justifying immediate relief. The Court has already explained, however, that

expedited review is not necessary in part because in addition to the convictions

challenged in the current case, Petitioner is also serving long sentences for two murder

convictions that are being challenged in a separate habeas proceeding. Nothing in
Petitioner’s motion convinces the Court that it erred in denying expedited review.

       Accordingly, the Court has not been misled by any palpable defect justifying a

different disposition of Petitioner’s motions for more a speedier resolution of his petition.

Reconsideration is not warranted. See E.D. Mich. L.R. 7.1(h)(3).

       Petitioner’s motion is DENIED.

       SO ORDERED.




                                                   ________________________________
                                                   S/Paul D. Borman
                                                   Presiding U.S. District Judge for
                                                   Avern Cohn
                                                   U.S. District Judge

Dated: 12/20/2019
      Detroit, Michigan




                                             -2-
